Citation Nr: 0515299	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  96-07 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the residuals of a 
transurethral resection of the prostate (TURP).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

It is reported in the evidence that the appellant had active 
service from January 1942 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating determination by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In June 1995, a hearing was held 
at the RO before a Hearing Officer.  A transcript of that 
hearing is of record.  The case was last before the Board in 
March 2004, when it was remanded for further development.  

The appellant is currently 87 years old.  In May 2005, the 
Board granted his motion to have this appeal advanced on the 
Board's docket due to his age.  


FINDINGS OF FACT

1.  Service connection has been in effect for prostatitis 
since 1946.  

2.  In August 1993, the appellant underwent a TURP for benign 
prostatic hyperplasia.  

3.  The service-connected prostatitis either caused or 
aggravated the benign prostatic hyperplasia which led to his 
TURP in August 1993.  


CONCLUSION OF LAW

The residuals of a TURP are proximately due to or the result 
of service-connected disability.  38 C.F.R. §§ 3.102, 3.310 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that further 
development of the record under the Veterans Claims 
Assistance Act of 2000 or the regulations implementing it is 
not required because the evidence currently of record is 
sufficient to substantiate the veteran's claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In the present case, service connection has been in effect 
for prostatitis since 1946.  As noted by the VA medical 
expert who reviewed the file in February 2005, this 
disability has been treated periodically over the years with 
medications.  In August 1993, the appellant underwent a TURP 
at a VA facility to correct benign prostatic hyperplasia.  An 
enlarged prostate had been noted in the medical records at 
least as far back as 1981.  

In an effort to resolve this appeal, the RO and Board have 
sought no less than six separate medical opinions concerning 
the merits of the present claim.  Unfortunately, none of 
these medical opinions squarely addresses the central 
question presented by this appeal, which is the etiology of 
the appellant's TURP and its relationship to the service-
connected prostatitis.  None of the medical experts consulted 
has been able to definitely state that it is unlikely that 
the service-connected prostatitis did not either directly 
cause, or at least aggravate, the benign prostatic 
hyperplasia which led to the August 1993 prostate surgery.  
Given the appellant's advanced age and the excessive number 
of years that this claim has been pending, the Board has 
determined that it would be inappropriate to undertake 
further development to obtain another medical opinion.  
Instead, the Board has determined that the preponderance of 
the evidence currently of record is not against the veteran's 
claim.  That being the case, the Board will resolve all 
reasonable doubt in the veteran's favor and grant this 
claim..  


ORDER

Service connection for the residuals of a TURP is granted.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


